Case 4:20-cv-00028-TWP-DML Document1 Filed 01/31/20 Page 1 of 6 PagelD #: 1

' FILED
UNITED STATES DISTRICT COURT HAN 3 1 2020
SOUTHERN DISTRICT OF INDIANA US DIST RIG) COURT
NEW ALBANY DIVISION NEW ALBANY DIVISION
BRANDON BELL,
Plaintiff Case No.:
. 4; 20°C OBSTWP -DML

    

JERRY GOODIN, in his official capacity as Sheriff of
Scott County, and ADVANCED CORRECTIONAL
HEALTHCARE. Jury Demand Requested
Defendants
PLAINTIFF’S COMPLAINT
(Demand for Jury Trial)
Plaintiff, Brandon Bell, (hereinafter “Plaintiff” and “Mr. Bell”), for his Complaint for damages
against Defendants Sheriff Jerry Goodin in his official capacity (hereinafter “Defendant” and
“Sheriff Goodin”), and Advanced Correctional Healthcare (hereinafter “ACH”), and states as
follows:
INTRODUCTION
1. The Plaintiff seeks money damages against Defendants for violation of rights as guaranteed
under the United States Constitution and Indiana common law.
JURISDICTION AND VENUE
2. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343

over Plaintiffs cause of action arising under the Constitution of the United States and 42

U.S.C. § 1983.

 
Case 4:20-cv-00028-TWP-DML Document1 Filed 01/31/20 Page 2 of 6 PagelD #: 2

3. Venue lies in the United States District Court for the Southern District of Indiana because
all or a substantial portion of these events or omissions giving rise to this Complaint
occurred in or around Scottsburg, Scott County, Indiana. See 28 U.S.C. § 1391.

4, A timely Notice of Tort Claim was served on Defendants on or about August 23, 2018.

PARTIES

5. Plaintiff was confined as a pretrial detainee in the Scott County jail in the city of Scottsburg,
located at 111 South First Street Scottsburg, Indiana 47170 from January of 2017 until
August of 2018.

6. Defendant, Sheriff Jerry Goodin, is the Scott County sheriff.

7. The Scott County jail has a contract with ACH to take care of medical in the facility.

8. ACH is a for-profit foreign entity with its principle place of business in Peoria, Illinois.

FACTS

9, Beginning in February of 2018, Brandon Bell experienced extreme pain in his leg, such
that he could hardly walk.

10. Brandon Bell requested to see the nurse at the jail.

11. Brandon Bell requested a wheelchair to help him to the nurse’s office, but the jail staff did
not give him a wheelchair.

12. Brandon Bell had to crawl to the nurse’s office.

13. The nurse looked at Brandon Bell’s leg and gave him ibuprofen.

14. Brandon Bell informed the nurse that blood clots ran in his family, yet nothing was done

to help him.

 
Case 4:20-cv-00028-TWP-DML Document1 Filed 01/31/20 Page 3 of 6 PagelD #: 3

15. Brandon Bell continued to have extreme pain and swelling in his right leg for nearly two
months, and a doctor came to see him two months later and recommended that he go to the
hospital.

16. A guard at the jail took him to the hospital in Scottsburg, and Brandon was diagnosed with
a deep vein thrombosis of his right lower extremity.

17. Due to the severity of his condition, Brandon Bell was hospitalized from March 29th to

April 2nd.

ALLEGATIONS:

18. The Plaintiff incorporates by reference all allegations of the foregoing paragraphs as
though set forth herein.

19. This claim is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation under color
of state law of Plaintiffs rights secured by the Fourth Amendment to the United States
Constitution.

20.“A local governing body may be liable for monetary damages under §1983 if the
unconstitutional act complained of is caused by: (1) an official policy adopted and
promulgated by its officers; (2) a governmental practice or custom that, although not
officially authorized, is widespread and well settled; or (3) an official with final policy-
making authority.” Thomas v. Cook County Sheriff's Dept., 604 F.3d 293, 303 (7th Cir.
2009).

21. ACH implemented a policy or custom that failed to protect Mr. Bell’s rights under the

Fourth and/or Fourteenth Amendments to the United States Constitution.

 
Case 4:20-cv-00028-TWP-DML Document 1 Filed 01/31/20 Page 4 of 6 PagelD #: 4

22. Defendants demonstrated deliberate indifference to the medical needs of pretrial detainees
in general, and to plaintiff in particular.

23. Medical attention and care at the jail was wholly inadequate. The deficiencies were
systematic.

24, Plaintiff could not obtain medical examinations or care upon request.

25, The screening process for determining when medical care was warranted was inadequate.

26. Sick call occurred only once a week. In the interim, plaintiff would have to appeal to guards
or other staff for medical attention.

27. Plaintiff suffered extreme pain in his leg due to deep vein thrombosis during his
confinement at the Scott County jail for nearly two months and could not obtain appropriate
medical attention.

28. Plaintiff did not receive medical assistance until nearly two months after the nurse gave
him ibuprofen.

29. The totality of the circumstances of the above conditions and restrictions on plaintiffs
pretrial confinement constituted genuine deprivation and hardship over an extended period
of time.

30. Said restrictions and conditions were not reasonably related to a legitimate goal and were
arbitrary and purposeless.

31. The actions of each of the defendants constitutes punishment of the plaintiff, thereby
denying plaintiff of due process of law in violation of the Fourteenth Amendment to the
United States Constitution.

32. As a direct and proximate result of the acts and omissions of defendants herein which

subjected or caused plaintiff to be subjected to unconstitutional punishment prior to

 
Case 4:20-cv-00028-TWP-DML Document1 Filed 01/31/20 Page 5 of 6 PagelD #: 5

conviction, the plaintiff has suffered physical, injury, mental anguish, and emotional
distress.

33. ACH’s failure resulted in ACH staff failing to adequately evaluate, assess, and/or treat
Plaintiff and his serious medical condition.

34. As a result of that failure, Plaintiff was denied constitutionally mandated evaluation,
assessment, and/or treatment for his serious medical conditions.

35. ACH maintained that custom or practice with the force of law that resulted in some or all
of Plaintiff's injuries.

36. ACH had inadequate training concerning the constitutional rights of individuals to obtain
competent medical treatment. That failure to train amounted to the deliberate indifference
to Plaintiff.

37. Plaintiff experienced physical pain, bodily injury, mental and emotional distress, and/or
other damages as a direct proximate cause of the Defendants’ unlawful actions and/or
omissions.

REQUESTED RELIEF
38. Plaintiff respectfully requests:
a. Damages including compensatory and punitive damages;
b. Reasonable attorney’s fees pursuant to 42 U.S.C. 1988;
c. All appropriate interest on all amounts that are recovered;
d. All appropriate injunctive relief;
e. The costs and expenses incurred in the prosecution of this action; and
f. All other just and proper relief.

DEMAND FOR A JURY TRIAL

 
Case 4:20-cv-00028-TWP-DML Document1 Filed 01/31/20 Page 6 of 6 PagelD #: 6

39. Plaintiff demands a jury trial pursuant to the Seventh Amendment of the United States and

Article 1, Section 20 of the Indiana Constitution for all claims.

Respectfully Submitted,

Alin 0, Orla,

Curtis P. Moutardier, #23692-22 U
Alex M. Ooley, #34719-22

BOEHL STOPHER & GRAVES, LLP
400 Pearl Street, Suite 204

New Albany, Indiana 47150

 
